THE STATE OF TEXAS
                                         MANDATE
TO THE 71ST DISTRICT COURT OF HARRISON COUNTY, GREETINGS:
       Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 17th
day of June, A.D. 2015, the cause upon appeal to revise or reverse your Judgment was determined;
and therein our said Court made its order in these words:

 Thomas Dean Richardson, Jr.,                               No. 06-15-00025-CR
 Appellant
                                                            Trial Court No. 13-0182X
                    v.

 The State of Texas, Appellee



       As stated in the Court’s opinion of this date, we find no reversible error in the judgment of
the court below. We modify the trial court’s judgment by deleting the assessment of $3,085.00
for attorney fees from the judgment. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Thomas Dean Richardson, Jr., has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 12th day of August, A.D. 2015.

                                                             DEBRA K. AUTREY, Clerk